Filed 5/3/16 P. v. Grant CA2/3
Received for posting 5/4/16
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(a). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115(a).


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



THE PEOPLE,                                                                B267035

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. 4PR05690)
         v.

MICHAEL DAVID GRANT,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Jacqueline H. Lewis, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.



                            _______________________________________
       Defendant Michael David Grant appeals from a post-judgment order continuing
his parole for one-year from the date he was resentenced under Penal Code
section 1170.18 (Proposition 47). Defendant’s appellate counsel filed a brief in which
no issues were raised. (People v. Wende (1979) 25 Cal. 3d 436.) Defendant was notified
of his right to file a supplemental brief but has not done so. We affirm the order.
                                     DISCUSSION
       In May 2013, defendant was convicted of second-degree commercial burglary
and petty theft with priors in case number GA089515. In March 2014, after completing
his state prison term, defendant was released to the post-release community supervision
(PRCS) program.
       In August 2014, the Los Angeles County Probation Department alleged
defendant violated the terms of PRCS by committing two new offenses which were
charged in case number MA063572. In October 2014, defendant admitted violating the
terms or conditions of PRCS in case number GA089515 by engaging in criminal
conduct as alleged in the newly-filed case. Defendant was sentenced to 180 days in
county jail with credit for time served; PRCS was revoked and reinstated.
       On December 19, 2014, the court granted defendant’s request for resentencing
under Proposition 47, and reduced his felony convictions in case number GA089515 to
misdemeanors.
       On February 3, 2015, the court received defendant’s petition seeking termination
of PRCS on the ground that his criminal convictions were now misdemeanors. The
court granted the petition and ordered termination of PRCS on February 11, 2015.
However, the court informed defendant that he would remain on parole for one year
from the date of his Proposition 47 resentencing, or until December 18, 2015.
                                             1
Defendant filed a timely notice of appeal.


1
       Although defendant did not expressly ask the court to terminate his parole during
the February 11, 2015 hearing, we liberally construe a criminal defendant's attempts to
raise an error on appeal. (See People v. Bolinski (1968) 260 Cal. App. 2d 705, 722.)


                                                 2
                                 REVIEW ON APPEAL
       The court granted defendant’s request to terminate PRCS on February 11, 2015,
but did not terminate his parole. As such, defendant remained on parole through
December 19, 2014. The court did not err. Penal Code section 1170.18,
subdivision (d), states, “A person who is resentenced pursuant to subdivision (b) shall
be given credit for time served and shall be subject to parole for one year following
completion of his or her sentence . . . . ” (Italics added.)
       We have examined the entire record and are satisfied defendant’s appellate
counsel has complied fully with his responsibilities. (Smith v. Robbins (2000)
528 U.S. 259, 278–284; Wende, supra, 25 Cal.3d at p. 443.)




Given the colloquy between the court and defendant concerning his parole status, we
conclude he preserved his right to appeal the issue of whether the court should have
terminated his parole status when it terminated PRCS.


                                              3
                             DISPOSITION
    The order is affirmed.


    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              LAVIN, J.

WE CONCUR:




    EDMON, P. J.




    ALDRICH, J.




                                  4